concurring opinion
Brown, Judge:
It is not for this court of its own motion to lug in questions of multifariousness in protests not raised by the defendant. Therefore, that question is not in this case.
The court of appeals in United States v. Fred. Gretsch Mfg. Co., Inc., suit 4156, decided December 19, 1938, insists that that “equitable” doctrine applies to suits at law as well as “equity” in spite of the fact that the customs case they cite by Judge Lacombe in Legg v. Hedden, 37 Fed. 861, refused to apply the doctrine. Such doctrine has been applied in these customs suits at law in our court of appeals decisions only. There are no other cases in other courts where this equitable doctrine has been attempted to be applied at law.
In repudiating the doctrine, Judge Lacombe, who was among the most distinguished of customs judges, said:
The jury having found that the goods in suit are composed of downs; and the evidence showing that the downs in them are the component material of chief value; and it further appearing from the tariff act that downs are on the free list, the articles imported, under the decision of the late chief justice in Hartranft v. Sheppard, 125 U. S. 337, 8 Sup. Ct. Rep. 920, are dutiable properly at 20 per cent. ad valorem, under section 2513, as a nonenumerated article. To the registration of such a verdict, however, the defendant makes two objections, springing from the form of protest:
1. That it is multifarious. I appreciate fully the force of the argument, and the difficulties which will undoubtedly surround the entire subject, if multifarious protests are to be recognized by the law. If a man may state in the alternative two separate paragraphs, and claim that the article is dutiable under either, he may, if, for instance, there is any silk in it, enumerate every single one of the silk paragraphs in the statute, and claim that it is dutiable under some one of them. But I do not find in the language of the statute itself any express provision *527that the party protesting, or giving his notice of dissatisfaction, must restrict himself to any one particular rate of duty which he may claim that his goods should pay. Nor do I find that any of the authorities go to the length of holding that he shall do so. Under those circumstances, to stamp the protest as void because it is multifarious, would seem to be legislation, rather than a construction of the statute.